Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-1671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   DEFENDANT’S VERIFIED
                                                  STATEMENT OF RIGHT OR
Amis Integrity S.A., in personam and M/V          INTEREST
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


          Comes now Defendant Amis Integrity, S.A., by restricted appearance, in accordance

with Rule C(6) of the Supplemental Rules for Admiralty or Maritime Claims, submits this

claim for the M/V AMIS INTEGRITY, official number 9732412, her engines, tackle,

apparel, furniture, equipment and appurtenances. Amis Integrity, S.A. is the registered

owner of the M/V AMIS INTEGRITY.
DEFENDANT’S VERIFIED STATEMENT OF RIGHT
OR INTEREST - Page 1
[Case No. 3:19-cv-1671-BR]


{29293-00552384;1}
          This Statement of Right or Interest is made under Rule C(6) of the Supplemental

Rules for Admiralty or Maritime Claims, without precluding the right to challenge lack of

jurisdiction, insufficiency of process, and insufficiency of service of process.

          DATED this 31st day of October, 2019.


                                          LE GROS, BUCHANAN & PAUL


                                          By: s/ Markus B.G. Oberg
                                          By: s/ Daniel J. Park
                                             MARKUS B.G. OBERG, OSB #112187
                                             DANIEL J. PARK, OSB #132493
                                             4025 Delridge Way SW, Suite 500
                                             Seattle, Washington 98106-1271
                                             Phone: 206-623-4990
                                             Facsimile: 206-467-4828
                                             Email: moberg@legros.com
                                             Email: dpark@legros.com

                                              Attorneys for Defendant Amis Integrity, S.A.,
                                              by restricted appearance




DEFENDANT’S VERIFIED STATEMENT OF RIGHT
OR INTEREST - Page 2
[Case No. 3:19-cv-1671-BR]


{29293-00552384;1}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 31, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 31st day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




DEFENDANT’S VERIFIED STATEMENT OF RIGHT
OR INTEREST - Page 4
[Case No. 3:19-cv-1671-BR]


{29293-00552384;1}
